Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are presented in the case.

Priority
Acknowledgment is made of applicant's claim for the benefit of a foreign application 10-2018-0128705 filed in Korea on 10/26/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections 
Claims 7-12 are objected to because of the following informalities: 
Claim 7, line 1 recites the phrase “An augmented reality provision server comprising:” which should be “An augmented reality provision server comprising: a processing unit for processing a plurality of units comprising:”
For the informalities above and wherever else they may occur appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims are 1-3, 4-9 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20190318076 A1 hereinafter Chun) in view of Stahl et al. (US 20200066046 A1 hereinafter Stahl) 

As to independent claim 1, Chun teaches a method of an augmented reality provision server providing augmented reality information to a mobile terminal, the method comprising:  [Fig. 1,3 illustrates server 100 and terminals that send information ¶86]
 a capture information reception step in which the augmented reality provision server receives capture information generated by a first mobile terminal and a second mobile terminal capturing a target thing from the first mobile terminal and the second mobile terminal; [server receives real world image from two mobile terminals (S120, S160) including target (location/object ¶97) Fig. 3, ¶209, ¶184 "server 100 receives the first real-world image transmitted from the first mobile terminal 200, the first location information on the location in which the first real-world image has been captured,"]
a first augmented reality information transmission step in which the augmented reality provision server selects first augmented reality information corresponding to the capture information received from the first mobile terminal and the second mobile terminal and transmits 
wherein the first mobile terminal and the second mobile terminal are capable of displaying the first augmented reality information received from the augmented reality provision server to a user; [information outputted on terminal screen  Fig. 6, 11 ¶97, ¶122 "augmented reality object can be superimposed on the second real-world image outputted to the screen of the second mobile terminal 300"]
an input information reception step in which the augmented reality provision server receives, from the first mobile terminal, input information generated by the first mobile terminal receiving predetermined information from the user; and  [input from first mobile including message Fig. 6 520 "receive an input message 520 by the first user"]
the input information reception step further comprises a display condition information reception step in which the augmented reality provision server receives, from the first mobile terminal, display condition information generated by the first mobile terminal receiving condition information regarding displaying of the input information from the user, and [display conditions including matching user, location and images (S165, S170 S175 ) Fig,. 2 ¶29, ¶210-215]
the display condition information is information regarding the displaying of the input information on the input information on the second mobile terminal.  [transmits and displays on second mobile using conditions ¶221 , ¶224 Fig. 11 illustrates output on second mobile]
Chun does not specifically teach a second augmented reality information transmission step in which the augmented reality provision server transmits, to the first mobile terminal, second augmented reality information including the input information received from the first 
However, Stahl teaches a second augmented reality information transmission step in which the augmented reality provision server transmits, to the first mobile terminal, second augmented reality information including the input information received from the first mobile terminal, the first mobile terminal being capable of displaying the second augmented reality information received from the augmented reality provision server to the user, wherein, [Users upload and receive AR content from server ¶88-91 "image information captured at the first computing device may be sent to a remote server, which may identify objects in the images and send information to the first computing device identifying the objects"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the augmented reality sharing by Chun by incorporating the a second augmented reality information transmission step in which the augmented reality provision server transmits, to the first mobile terminal, second augmented reality information including the input information received from the first mobile terminal, the first mobile terminal being capable of displaying the second augmented reality information received from the augmented reality provision server to the user, wherein disclosed by Stahl because both techniques address the same field of augmented reality and by incorporating Stahl into Chun helps reduce time and effort for creating augmented reality content and improves collaboration [Stahl ¶5]

As to dependent claim 2, the rejection of claim 1 is incorporated. Chun and Stahl further teach wherein, the display condition information is information regarding whether the input 
the augmented reality provision server transmits the second augmented reality information to the second mobile terminal when the display condition information is a condition allowing the input information to be displayed on the second mobile terminal, and  [Chun display conditions including matching user, location and images (S165, S170 S175 ) Fig,. 2 ¶29 "server transmits the augmented reality object corresponding to the first image to the second mobile terminal such that the augmented reality object is outputted in the second real-world image of the second mobile terminal."]
the augmented reality provision server does not transmit the second augmented reality information to the second mobile terminal when the display condition information is a condition not allowing the input information to be displayed on the second mobile terminal.  [Chun Fig. 2 illustrate ending process after No on conditions such as authentication ¶37, ¶211] 

As to dependent claim 3, the rejection of claim 1 is incorporated. Chun and Stahl further teach wherein the display condition information is information regarding a location at which the input information is displayed on the second mobile terminal.  [Chun location comparison ¶37 ¶212]

As to dependent claim 5, the rejection of claim 1 is incorporated. Chun and Stahl further teach wherein the display condition information is information regarding a period in which the 

As to dependent claim 6, the rejection of claim 1 is incorporated. Chun and Stahl further teach wherein the display condition information is information regarding a point of time at which the input information starts to be displayed on the second mobile terminal.  [Stahl certain times ¶81 "lunch menu at lunch time and a dinner menu at dinner time"]

As to independent claim 7, Chun teaches an augmented reality provision server comprising: [Fig. 1,3 illustrates server 100 and terminals that send information ¶86]
a reception unit [storage module 120 ¶86] configured to receive capture information generated by a first mobile terminal and a second mobile terminal capturing a target thing from the first [server receives real world image from two mobile terminals (S120, S160) including target (location/object ¶97) Fig. 3, ¶209, ¶184 "server 100 receives the first real-world image transmitted from the first mobile terminal 200, the first location information on the location in which the first real-world image has been captured,"]
 a control unit [control module ¶86] configured to select first augmented reality information corresponding to the capture information acquired from the reception unit from among a plurality of pieces of augmented reality information; and 
a transmission unit [transmission module ¶86] configured to deliver the first augmented reality information to the first mobile terminal and the second mobile terminal, [server sends information back to mobile terminals (S140, S190) ¶195, ¶225]

wherein, the reception unit receives predetermined input information from the first mobile terminal, the control unit generates second augmented reality information including the input information, [input from first mobile including message Fig. 6 520 "receive an input message 520 by the first user"] the transmission unit transmits the second augmented reality information to the first mobile terminal, [transmits and displays on second mobile using conditions ¶221 , ¶224 Fig. 11 illustrates output on second mobile]
the reception unit receives predetermined display condition information from the first mobile terminal, and  the display condition information is information regarding displaying of the input information on the second mobile terminal.   [display conditions including matching user, location and images (S165, S170 S175 ) Fig,. 2 ¶29, ¶210-215]
Chun does not specifically teach  deliver the first augmented reality information to the first mobile terminal and the second mobile terminal, 
However, Stahl teaches deliver the first augmented reality information to the first mobile terminal and the second mobile terminal, [Users upload and receive AR content from server ¶88-91 "image information captured at the first computing device may be sent to a remote server, which may identify objects in the images and send information to the first computing device identifying the objects"]


As to dependent claim 8, the rejection of claim 7 is incorporated. Chun and Stahl further teach wherein, the display condition information is information regarding whether the input information is to be displayed on the second mobile terminal, and in the second augmented reality information transmission step, [Chun Fig. 11 illustrates display on second terminal after conditions of Fig. 2]
the augmented reality provision server transmits the second augmented reality information to the second mobile terminal when the display condition information is a condition allowing the input information to be displayed on the second mobile terminal, and  [Chun display conditions including matching user, location and images (S165, S170 S175 ) Fig,. 2 ¶29 "server transmits the augmented reality object corresponding to the first image to the second mobile terminal such that the augmented reality object is outputted in the second real-world image of the second mobile terminal."]
the augmented reality provision server does not transmit the second augmented reality information to the second mobile terminal when the display condition information is a condition not allowing the input information to be displayed on the second mobile terminal.  [Chun Fig. 2 illustrate ending process after No on conditions such as authentication ¶37, ¶211] 

As to dependent claim 9, the rejection of claim 7 is incorporated. Chun and Stahl further teach wherein the display condition information is information regarding a location at which the input information is displayed on the second mobile terminal.  [Chun location comparison ¶37 ¶212]

As to dependent claim 11, the rejection of claim 7 is incorporated. Chun and Stahl further teach wherein the display condition information is information regarding a period in which the input information is displayed on the second mobile terminal.  [Stahl define period of time ¶81 "an AR content item may be persistent for one or more periods of time"]

As to dependent claim 12, the rejection of claim 7 is incorporated. Chun and Stahl further teach wherein the display condition information is information regarding a point of time at which the input information starts to be displayed on the second mobile terminal.  [Stahl certain times ¶81 "lunch menu at lunch time and a dinner menu at dinner time"]

Claim 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Stahl, as applied in the rejection of claim 1 and 7 above, and further in view of Kim (US 20130198176 A1)

As to dependent claim 4, Chun and Stahl teach all the limitations of claim 1 that is incorporated, 

However, Kim teaches wherein the display condition information is information regarding an order in which the input information is displayed on the second mobile terminal.  [sorted augmenting reality content from the server (SNS/cloud)  ¶13 " sorting and displaying photos and the location information of the photos shared by (or stored in) an SNS or cloud system using augmented reality and cloud technologies"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the augmented reality sharing by Chun and Stahl by incorporating the wherein the display condition information is information regarding an order in which the input information is displayed on the second mobile terminal disclosed by Kim because both techniques address the same field of augmented reality and by incorporating Kim into Chun and Stahl enhances search for more convenience and relevancy among stored content [Kim ¶12]

As to dependent claim 10, Chun and Stahl teach all the limitations of claim 7 that is incorporated, 
Chun and Stahl do not specifically teach wherein the display condition information is information regarding an order in which the input information is displayed on the second mobile terminal.  
However, Kim teaches wherein the display condition information is information regarding an order in which the input information is displayed on the second mobile 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the augmented reality sharing by Chun and Stahl by incorporating the wherein the display condition information is information regarding an order in which the input information is displayed on the second mobile terminal disclosed by Kim because both techniques address the same field of augmented reality and by incorporating Kim into Chun and Stahl enhances search for more convenience and relevancy among stored content [Kim ¶12]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Piemonte et al. (US 20190318540 A1) teaches creating augmented reality among several distinct users in a computerized system shared and viewed (see ¶4)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/Primary Examiner, Art Unit 2143